Citation Nr: 0944891	
Decision Date: 11/25/09    Archive Date: 12/04/09

DOCKET NO.  06-35 369	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Roanoke, Virginia


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim of service connection for asthma.  

2.  Entitlement to service connection for asthma.  

3.  Entitlement to an effective date earlier than May 13, 
2003, for the grant of service connection for degenerative 
joint disease, right knee.  

4.  Entitlement to an increased evaluation for the service-
connected herniated nucleus pulposus, L5-S1, with low back 
pain and sacroiliac joint dysfunction, currently evaluated as 
20 percent disabling.  

5.  Entitlement to a higher evaluation for the service-
connected degenerative joint disease, right knee, currently 
evaluated as 10 percent disabling.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. A. Jonas, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1994 to June 
1997.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a October 2005 and September 2006 
rating decisions by the RO.  


FINDINGS OF FACT

1.  In September 2003, the RO issued a rating decision 
denying service connection for asthma; the Veteran did not 
timely appeal from that decision.  

2.  The evidence associated with the claims file subsequent 
to the September 2003 rating decision raises a reasonable 
possibility of substantiating the claim of service connection 
for asthma because there is competent medical evidence to 
support the claim.  

3.  The current demonstrated episodic allergic asthma is 
shown as likely as not to have had its onset while the 
Veteran was serving on active duty.  

4.  The RO denied the Veteran's original claim of service 
connection for knee problems in a July 1997 rating decision; 
the Veteran was notified in writing of the decision, but she 
did not file a timely Notice of Disagreement (NOD) as to that 
matter.  

5.  The Veteran next applied to reopen the claim of service 
connection for right knee pain on May 13, 2003.  

6.  In March 2008, prior to the promulgation of a decision in 
the appeal, the appellant requested a withdrawal of the 
appeal on the issues of increased evaluations for herniated 
nucleus pulposus, L5-S1, with low back pain and sacroiliac 
joint dysfunction, and for degenerative joint disease, right 
knee.  



CONCLUSIONS OF LAW

1.  The additional evidence received since the September 2003 
rating decision is new and material to reopen the claim of 
service connection for asthma, and the claim is reopened.  
38 U.S.C.A. § 5108 (West 2002 & Supp. 2009); 38 C.F.R. 
§ 3.156 (2009).  

2.  By extending the benefit of the doubt to the Veteran, her 
asthma disability is due to disease or injury that was 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. § 
3.303 (2009).  

3.  The effective date of May 13, 2003, the date of the 
reopened claim, is the 
earliest assignable under the law for the grant of service 
connection for degenerative joint disease of the right knee.  
38 U.S.C.A. §§ 5103, 5103A, 5107, 5110 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.1, 3.151, 3.155, 3.156, 3.400 (2009).  

4.  The criteria for withdrawal of a Substantive Appeal on 
the issues of entitlement to increased evaluations for 
herniated nucleus pulposus, L5-S1, with low back pain and 
sacroiliac joint dysfunction, and for degenerative joint 
disease, right knee, have been met.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 20.202, 20.204 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence - Asthma

Generally a claim which has been denied in a final rating or 
Board decision may not thereafter be reopened and allowed.  
38 U.S.C.A. §§ 7104, 7105(c).  The exception to this rule is 
38 U.S.C.A. § 5108, which provides that if new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the Secretary shall reopen the 
claim and review the former disposition of the claim.  

Under 38 C.F.R. § 3.156(a), a claimant may reopen a finally 
adjudicated claim by submitting new and material evidence.  
New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  

New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  

The Board must initially consider whether new and material 
evidence has been received because it goes to the Board's 
jurisdiction to reach the underlying claim and adjudicate the 
claim de novo.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 
1996).  

If the Board finds that new and material evidence is not 
offered, that is where the analysis must end, and what the RO 
may have determined in that regard is irrelevant.  Id.  
Further analysis, beyond consideration of whether the 
evidence received is new and material, is neither required 
nor permitted.  Id. at 1384.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that the Board is required to review all of 
the evidence submitted by a claimant since the last final 
disallowance of a claim on any basis.  Evans v. Brown, 9 Vet. 
App. 273, 285 (1996).  In addition, for the purpose of 
determining whether a case should be reopened, the 
credibility of the evidence added to the record is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110.  That an injury or disease 
occurred in service is not enough; there must be chronic 
disability resulting from that injury or disease.  

If there is no showing of a resulting chronic condition 
during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b).  Service connection may 
also be granted for any injury or disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease or injury was incurred 
in service.  38 C.F.R. § 3.303(d).  

The RO denied service connection for asthma in a September 
2003 rating decision, finding that the Veteran's service 
treatment records were negative for treatment or diagnosis of 
asthma, that the first diagnosis of asthma was two year after 
discharge in September 1999, and that allergy induced asthma 
had resolved with natural treatment.  

The evidence received after the September 2003 rating 
decision includes VA examinations conducted in May and 
November 2007.  The May 2007 examination indicates that the 
Veteran currently has allergic asthma that is related to her 
allergic asthma condition in service.  Because this evidence 
is new and material, the claim is reopened.  The Board will 
now consider the merits of the claim.

Service Connection - Asthma

The service treatment records show treatment for allergy-
induced asthma.  After service, the Veteran was treated for 
allergic rhinitis in May 1998 and for bronchitis in December 
1998 and December 1999.  She was diagnosed with asthma in 
September 1999.

The Veteran underwent a VA examination in May 2007.  The 
examiner noted asthma attacks 1-2 times per month.  The 
diagnosis was that of episodic allergic asthma.  

The examiner opined that the Veteran's current allergic 
asthma was related to her allergic asthma condition in 
service.  The rationale is that she was treated multiple 
times in service for allergy-induced asthma.  

Another VA examination was conducted in November 2007.  The 
examiner opined that the Veteran's asthma was less likely 
than not caused by or the result of upper respiratory 
infections (URIs) during military service.  

The examiner's rationale is that there was no way to tell for 
sure if the occasional visits for URIs during service were 
actually precursors of asthma.  From reviewing the service 
treatment records, the examiner concluded that the episodes 
during service were only URIs or sore throats and that these 
episodes would be expected to occur from time to time in an 
otherwise normal service member.  

Accordingly, on this record, the Board finds the evidence to 
be in relative equipoise in showing that the currently 
demonstrated episodic allergic asthma as likely as not had 
its clinical onset during the Veteran's period of active 
service.  

In resolving all reasonable doubt in the Veteran's favor, 
service connection for asthma is warranted.  


Earlier Effective Date - Right Knee

The Veteran is contends that an effective date earlier than 
May 13, 2003, is warranted for the grant of service 
connection for degenerative joint disease of the right knee.  

Unless otherwise specified, the effective date of an 
evaluation and award of pension, compensation or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase is to be fixed in accordance with the facts found, 
will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later.  38 U.S.C.A. § 
5110(a); 38 C.F.R. § 3.400.  

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  38 U.S.C.A. § 5101(a).  

The provisions of 38 C.F.R. § 3.155 provide that any 
communication or action indicating an intent to apply for one 
or more VA benefits may be considered an informal claim.  
Such an informal claim must identify the benefit sought.  38 
C.F.R. § 3.1(p) defines application as a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief in entitlement to a 
benefit.  See also Rodriguez v. West, 189 F.3d. 1351 (Fed. 
Cir. 1999).  

In original claims of service connection, the effective date 
is the date of receipt of claim or the date entitlement 
arose, whichever is later.  38 C.F.R. § 3.400(b)(2).  In 
cases involving new and material evidence, where evidence 
other than service department records is received within the 
relevant appeal period or prior to the issuance of the 
appellate decision, the effective date will be as though the 
former decision had not been rendered.  38 C.F.R. § 
3.400(q)(1)(i).  

In cases where the evidence is received after the final 
disallowance, the effective date is the date of receipt of 
the new claim or the date entitlement arose, whichever is 
later.  38 C.F.R. § 3.400(q)(1)(ii).  

Retroactive effective dates are allowed, however, in the 
context of a new law or liberalizing issue in certain 
circumstances, but no more than one year earlier than the 
date of the claim.  See 38 U.S.C.A. § 5110(g) (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.114(a), 3.400(p) (2008).  

In this case, the Veteran filed a claim for service 
connection in June 1997.  The claim was for multiple 
disabilities, to include what the Veteran characterized as 
"knee problems."  

In June 1997, the RO issued a rating decision that denied 
service connection for "history of right knee Baker's cyst 
removal."  The RO sent the Veteran a letter in July 1997 
advising her of the decision, including the denial on the 
knee issue; a VA Form 4107 ("Your Rights to Appeal Our 
Decision") was attached.  

In July 1998, the Veteran submitted a Notice of Disagreement 
(NOD), in which she requested a higher rating for a skin 
disorder.  Service connection for the skin disorder was 
granted by the same July 1997 rating decision that denied 
service connection for the knee condition.  

The Veteran's NOD did not mention the knee issue.  Since no 
NOD was received by the RO with respect to the knee issue 
within one year of July 1997, the rating decision became 
final on that issue.  See 38 C.F.R. 
§ 20.200, 20.201, 20.302, 20.1103.  

The Board notes that once a decision that establishes an 
effective date becomes final, the only way that such a 
decision can be revised is if it contains clear and 
unmistakable error (CUE).  See Rudd v. Nicholson, 20 Vet. 
App. 296, 300 (2006). (holding that any other result would 
vitiate the rule of finality).  

Here, the file includes no written communications from the 
Veteran that can be reasonably construed as expressing 
disagreement with the RO's July 1997 disposition of the knee 
issue until her new claim for right knee pain in May 2003.  

The Veteran's first argument is that the RO never adjudicated 
her original claim in 1997 because she claimed "knee 
problems" and the RO styled the issue as "history of right 
knee Baker's cyst removal."  

The RO characterized the issue this way because the only 
medical evidence in the claims file at this time were the 
service treatment records, which noted the removal of a 
Baker's cyst in 1987.  In any event, the Veteran had the 
opportunity to object to the RO's characterization of the 
issue during the one year appeal period following the July 
1997 rating decision.  

The Veteran's second argument is that the RO's 1997 
adjudication process did not follow the Veteran Claims 
Assistance Act (VCAA).  VCAA was signed into law in November 
2000.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West 2002).  

The RO could not follow development and adjudication 
procedures that were not the law at the time of the 
adjudication.  Moreover, the Veteran's argument fails even if 
VCAA was the law at the time of the first adjudication 
because the Court has held that the VA's breach of its duty 
to assist cannot form a basis for a claim of clear and 
unmistakable error.  See Tetro v. Gober, 14 Vet. App. 100, 
109 (2000); Caffrey v. Brown, 6 Vet. App. 377, 382 (1994).

In short, the July 1997 rating decision became final, and the 
effective date for the grant of service connection for 
degenerative joint disease of the right knee could not be 
earlier than the present effective date of May 13, 2003, 
which is the date of the subsequently filed petition to 
reopen the claim.  See 38 C.F.R. §§ 3.400(q)(1)(ii), 20.200, 
20.201, 20.302, 20.1103.

In conclusion, the Court has held that in cases such as the 
present case, where the law, as opposed to the facts, is 
dispositive, the claim should be denied because of the 
absence of legal merit or the lack of entitlement under the 
law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

Accordingly, the Board finds that an effective date earlier 
than May 13, 2003, for the award of service connection for 
degenerative joint disease of the right knee is not 
available.  


Withdrawn Claims

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2009).  

Withdrawal may be made by the appellant or by his or her 
authorized representative.  38 C.F.R. § 20.204 (2009).  

Correspondence from the Veteran received in March 2008 
indicate her desire to withdraw issues #2 and #4, as listed 
on the February 2008 Supplemental Statement of the Case.  

These numbered issues correspond to increased evaluations for 
the service-connected herniated nucleus pulposus, L5-S1, with 
low back pain and sacroiliac joint dysfunction, and for the 
service-connected degenerative joint disease, right knee.  

Hence, there remain no allegations of errors of fact or law 
for appellate consideration on these two issues.  
Accordingly, the Board does not have jurisdiction to review 
the issues, and the appeal to this extent is dismissed.  


Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  

According to VCAA, VA's duties to notify and assist require 
that upon receipt of a complete or substantially complete 
application for benefits, VA must notify a veteran and his or 
her representative, if any, of any information, plus any 
medical evidence or lay evidence, necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In accordance with 38 C.F.R. § 3.159(b)(1), proper notice 
must inform a veteran of any information and evidence not of 
record (1) necessary to substantiate the claim, (2) that VA 
will seek to provide, and (3) that the Veteran is expected to 
provide.  (Pursuant to recent regulatory revisions, the third 
sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA 
will request the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, has been 
removed from that section effective May 30, 2008.  73 Fed. 
Reg. 23,353-23,356 (April 30, 2008).  

The United States Court of Appeals for Veterans Claims 
(Court) has also held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim.  

Those five elements include: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The 
VCAA letter should be sent prior to the appealed rating 
decision or, if sent after the rating decision, before a 
readjudication of the appeal.  Readjudication in a 
Supplemental Statement of the Case (SSOC), when issued 
following a VCAA notification letter, satisfies the due 
process and notification requirements.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 444 
F.3d 1328, 1333-34 (2005).  

With regard to the issue of service connection for asthma, 
the action taken herein is fully favorable to the Veteran.  
Accordingly, the Board finds that no further notification or 
assistance is required as to that claim.  

The claim for an earlier effective date is a downstream issue 
from the Veteran's claim of service connection for right knee 
pain.  In these types of circumstances, VA is not required to 
issue a new VCAA letter.  VAOPGCPREC 8-2003 (Dec. 2003).  

Rather, the provisions of 38 U.S.C.A. § 7105(d) require VA to 
issue a Statement of the Case (SOC) if the disagreement is 
not resolved, which the RO did in October 2006 in the present 
case.  

In any event, the RO sent the Veteran a letter in March 2006, 
notifying her that an effective date for the award of 
benefits is assigned in cases where service connection is 
warranted.  See Dingess/Hartman, 19 Vet. App. at 484.  

In addition, VA has fulfilled its duty to assist in obtaining 
identified and available evidence needed to substantiate a 
claim.  See 38 C.F.R. § 3.159(c).  The Veteran's service 
treatment record (STR) and relevant post-service records have 
been obtained, and there is no indication of any missing 
records for which VA has not made adequate search efforts to 
date.  

In addition, the Veteran has been advised of her right to 
have a hearing in conjunction with the claim for an earlier 
effective date, but has indicated on her September 2007 
Substantive Appeal (Form 9) that she would like all Travel 
Board hearings to be canceled.  

Accordingly, the Board finds that all necessary facts have 
been properly developed in regard to the Veteran's claim for 
an earlier effective date.  No further assistance is required 
in order to comply with VA's statutory duty to assist in the 
development of evidence necessary to substantiate the claim.  
See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  


ORDER

New and material evidence having been received to reopen the 
claim of service connection for asthma, the appeal to this 
extent is allowed.  

Service connection for asthma is granted.  

The claim for an effective date earlier than May 13, 2003, 
for the grant of service connection of degenerative joint 
disease, right knee, is denied.  

The appeal on the claims of an increased evaluation for the 
service-service-connected herniated nucleus pulposus, L5-S1, 
with low back pain and sacroiliac joint dysfunction, is 
dismissed.  

The appeal on the issue of a higher evaluation for the 
service-connected degenerative joint disease, right knee, is 
dismissed.  


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge,
Board of Veterans' Appeals




 Department of Veterans Affairs


